Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 03/21/2022. Claims 1 and 18-19 have been amended, claim 12 has been cancelled. Claims 1-11, 13-16, and 18-20 are currently pending.
	
Response to Arguments
Claim 12 has been cancelled, therefore the rejection of claim 12 no longer stands.
Applicant’s arguments regarding the prior rejection have been fully considered but they are not persuasive. Applicant argues on page 8 that the prior art references do not disclose that "parameters for a query input a function" that is used to generate a key in connection with a Count-min sketch probabilistic data structure. However, in light of the Applicant’s specification (particularly paragraphs [0002], [0019], and [0027]-[0028]), Examiner is interpreting that the amended limitation “wherein the information in the first probabilistic data structure and the second probabilistic data structure is generated by inputting parameters for a query input a function to generate a key” refers to the process of generating a key for a given query by inputting parameters of the query into a hash function. Khakpour fig. 4 and paragraphs [0066]-[0070] teach a process wherein an identifier for a content request (i.e. parameters of a query) is input to a hashing function in order to generate an index (i.e. a key) for the  bit array. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “wherein the information in the first probabilistic data structure and the second probabilistic data structure is generated by inputting parameters for a query input a function to generate a key” should be corrected to “wherein the information in the first probabilistic data structure and the second probabilistic data structure is generated by inputting parameters for a query input to a function to generate a key”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khakpour et al (US 20130227051 A1, herein Khakpour) in view of Rostambadi et al (US 10003574 B1, herein Rostambadi), in further view of Eydi et al (“Buffered Count-Min Sketch” herein Eydi).
Regarding claim 1, Khakpour teaches a method comprising:
using, by a computing device, a first probabilistic data structure to determine whether a first set of queries have been previously received during a first time period (Khakpour Fig. 7 step 730 and para [0016] disclose that a lookup in cache determines if the requested content is already cached), 
wherein data from a first storage device is retrieved to satisfy a query and stored in a second storage device when information in the first probabilistic data structure indicates the query is repeated (Khakpour Fig. 7 step 740 and para [0016] disclose that the requested content is retrieved from an origin and served to the requestor. Khakpour para [0024] discloses that when content is moved from a first caching tier (i.e. a first storage device) to a second caching tier (i.e. a second storage device), the request counts for that content are moved from the first caching tier counting bloom filters to the second caching tier counting bloom filters);
wherein information in the second probabilistic data structure is set for the second set of queries to indicate the second set of queries have been received (Khakpour para [0090] discloses that this is an indication that the current request is the second request for the content during the specified interval), 
wherein the second probabilistic data structure is used to determine whether a third set of queries have been previously received for a second time period (Khakpour para [0024] discloses that the second caching tier counting bloom filters will then be used to track future requests (i.e. a third set of queries) for the content until the content is again moved to a different caching tier or is purged from cache);
wherein the first storage device is not local-to the computing device and the second storage device comprises cache memory local to the computing device (Khakpour para [0065] discloses that the accelerated dissemination is achieved based on greater geographic proximity between the caching server (i.e. the second storage device which is local) and the requesting end user than between the origin (i.e. the first storage device which is not local) and the requesting end user), the second storage device providing the computing device faster access to data than the first storage device (Khakpour para [0119] discloses that the main memory 1110 (i.e. the second storage device) is a faster but smaller storage medium than solid state disk 1120 (i.e. the first storage device))
and wherein the information in the first probabilistic data structure and the second probabilistic data structure is generated by inputting parameters for a query input a function to generate a key (para [0016] discloses that the caching server extracts from the content request an identifier (i.e. query parameters) for identifying the content being requested. The caching server uses the extracted identifier as input to each hash function of a set of hash functions. Fig. 4 and para. [0067] recite the process 400 begins when the caching server receives (at 410) a content request (i.e. a query) over the network interface. The content request may be encoded using any standard or proprietary messaging protocol. As one example, content requests may be encoded as Hyper Text Transfer Protocol (HTTP) GET requests. [0067] The process parses the content request to extract (at 415) an identifier that identifies the content being requested. Depending on the format of the content request, the identifier may be found in the header of the packet encapsulating the content request. The identifier may include a name for the content being request (i.e., filename). The identifier may alternatively or additionally include a full path for the content being request. The full path can include any fully qualified domain name, hyperlink, URL, or other path for the content being requested (i.e. parameters for the query). Para. [0069] recites when the requested content is found in cache, the process passes (at 430) the requested content from cache to the requesting end user. Otherwise, the process inputs (at 435) the extracted identifier into each hashing function of the set of hashing functions (i.e. the query parameters are input to a function in order to generate information to be stored in the probabilistic data structures)).
However, Khakpour does not explicitly teach at a time within the first time period, training, by the computing device, a second probabilistic data structure while using the first probabilistic data structure to determine whether queries in a second set of queries have been previously received, wherein the second probabilistic data structure is not used to determine whether queries in the second set of queries have been previously received during the first time period, and upon an end of the first time period, discarding, by the computing device, the first probabilistic data structure.
Rostambadi teaches at a time within the first time period, training, by the computing device, a second probabilistic data structure while using the first probabilistic data structure to determine whether queries in a second set of queries have been previously received (Rostambadi col. 7 lines 39-46 recite once the low watermark is reached, queries for URLs will continue to be made against the primary bloom 40 filter, however insertions (for REJECTed URLs) will be made in both the primary bloom filter (342) and also a second bloom filter (512). The second bloom filter, when initialized (whether at 502 or at a later time, such as just prior to portion 512 of the process) is designated as non-primary (also referred to herein as "secondary" – i.e. training (but not using) the second data structure while the first data structure is being used to respond to the second set of queries)), 
wherein the second probabilistic data structure is not used to determine whether queries in the second set of queries have been previously received during the first time period (Rostambadi col. 6 lines 61-67 - col. 7 lines 1-3 recite at 504, an unclassified URL is received. As one example, an unclassified URL is received in response to client 104 requesting URL 402, as described above. At 506, a query is performed against the primary bloom filter (e.g., bloom filter 65 342) using the received unclassified URL (or a transformation/ portion of that URL, as described above and as applicable in various embodiments). In response to receiving a REJECT (also referred to as a "no match") response to the query, the URL is inserted into the primary bloom filter (but not the second bloom filter) at 508 (i.e. the second data structure us not used to respond to the second set of queries during the first time period). Col. 8 lines 3-7 recite in various embodiments, instead of using threshold accuracy values (e.g., 5% and 10%), threshold times are used (e.g., with the first threshold being the elapsing of one hour, and the second threshold being the elapsing of a second hour)).
and upon an end of the first time period, discarding, by the computing device, the first probabilistic data structure (Rostambadi col. 7 lines 52-56 recite the originally designated primary bloom filter (342), no longer used for queries or insertions, is deleted, re-initialized, etc., so that the resources it previously consumed can be recovered (i.e. discarding the first probabilistic data structure)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by combining the method of switching between bloom filters from Rostambadi with the multi-hit caching method from Khakpour. Khakpour teaches rolling and flushing Bloom filters to reduce the number of false positives stored in the filter over time, but teaches referring to a past filter rather than training a new filter while the current filter is being used. One of ordinary skill would benefit from adapting the method of storing some of the data from the previous time period in a new filter before switching filters from Rostambadi, then discarding any unused filters, in order to save memory by not needing to save the entirety of the previous filter.
However, the combination of Khakpour and Rostambadi does not explicitly teach wherein the first probabilistic data structure is a Count-min sketch.
Eydi teaches wherein the first probabilistic data structure is a Count-min sketch (fig. 1 and pg. 251 section 3 recites CMS (count-min sketch) records frequencies of elements and is most frequently used for the approximate heavy hitter, top k items, and similar problems for analyzing popularity. Count-Min Sketch is represented via 2D table with b rows and l columns and l hash functions. CMS has two operations: UPDATE(i) and ESTIMATE(i), the respective equivalents of insert and lookup, and they are performed as follows:
UPDATE(i) inserts the item pair ai into the sketch by hashing ai with the appropriate hash function in each row, and incrementing the appropriate slot by ci.
ESTIMATE(i) returns the estimated frequency of ai by taking the minimum of the values in the slots where UPDATE(i) for the item was performed (i.e. using a count-min sketch as a probabilistic data structure to keep count of access frequency)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by replacing the bloom filters from Khakpour (as modified by Rostambadi) with the count-min sketch structures from Eydi. Eydi and Khakpour (as modified by Rostambadi) are both directed to keeping track of how frequently the data contained within a certain section of memory is accessed. The count-min sketch is well known in the art to be closely related to the Bloom filter, as Eydi pg. 250 paragraph 2 recites “It is illustrative to think of CMS as a cousin data structure to a well-known Bloom filter [4], where the Bloom filter reports whether an element is present and with small probability gives a false positive, and the Count-Min Sketch reports the item frequency and overshoots the allowed range of overestimate with a small probability”. One of ordinary skill would benefit from using the count-min sketch from Eydi in place of the Bloom filters in Khakpour in order to gain additional insight, since the count-min sketch reports if an element is present as well as the item frequency.
Regarding claim 2, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 1, wherein using the first probabilistic data structure comprises:
receiving a first query in the first set of queries (Khakpour Fig. 7 and para [0093] disclose that the process 700 is performed when a content request (i.e. a query) is received);
generating a first key for the first query based on parameters for the first query (Khakpour Fig. 7 and para [0093-0094] disclose that the process extracts (at 705) an identifier (i.e. identifies query parameters) for identifying the requested content from the request Then (at 720) the extracted identifier is input in to the set of hashing functions (i.e. generates the key));
and inserting the first key into the first probabilistic data structure (Khakpour Fig. 7 and para [0097] disclose that (at 770) the process sets the indices in the current state for the bit array).
Regarding claim 3, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 2, wherein using the first probabilistic data structure comprises:
receiving a second query in the first set of queries (Khakpour Fig. 7 and para [0098] disclose a second request for content);
generating a second key for the second query based on parameters for the second query (Khakpour Fig. 7 and para [0093] disclose that the process 700 is performed when a content request (i.e. a second query) is received, that the process extracts (at 705) an identifier (i.e. identifies second query parameters) for identifying the requested content from the request, and then (at 720) the extracted identifier is input in to the set of hashing functions (i.e. generates the second key). This process is the same for the first and second queries up until step 730);
and determining whether the second key is stored in the probabilistic data structure (Khakpour para [0095] discloses that when the produced indices are set in the current state for the bit array, the content has already been requested at least once during the current interval and the current request is the second request for the content).
Regarding claim 4, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 3, wherein when the second key is a same value as the first key, the method further comprising:
retrieving data from the first storage device for the second query (Khakpour para [0095] discloses that when performing interval restricted second hit caching, the process retrieves (at 740) the requested content from the proper origin (i.e. the first storage device) and passes (at 745) the retrieved content from the origin to the requesting end user);
and storing data from the first storage device in the second storage device (Khakpour para [0095] discloses that the process caches (at 750) the content to cache storage (i.e. the second storage device) so that future requests for the same content are served from cache).
Regarding claim 5, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 4, wherein the second key is the same as the first key, the method further comprising:
receiving a third query in the first set of queries (Khakpour Fig. 7 and para [0098] disclose a future request (i.e. a third request) for content);
generating a third key for the third query based on parameters for the third query (Khakpour Fig. 7 and para [0093] disclose that the process 700 is performed when a content request (i.e. a third query) is received, that the process extracts (at 705) an identifier (i.e. identifies third query parameters) for identifying the requested content from the request, and then (at 720) the extracted identifier is input in to the set of hashing functions (i.e. generates the third key). This process is the same for the second and third queries up until step 730);
determining that the third key is stored in the probabilistic data structure, wherein the third key is a same value as the first key (Khakpour para [0095] discloses that when the produced indices are set in the current state for the bit array, the content has already been requested at least once (i.e. the first key) during the current interval and the current request is at least the second request (i.e. the third key) for the content);
and retrieving the data from the second storage device that was stored for the second query to respond to the third query (Khakpour para [0098] discloses that future requests for the same content (i.e. the third query) are served from the cache (i.e. the second storage device)).
Regarding claim 6, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 5, wherein using the first probabilistic data structure comprises:
returning the data from the second storage device without accessing the first storage device when responding to the third query (Khakpour para [0098] discloses that future requests for the same content (i.e. the third query) are served from the cache).
Regarding claim 7, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 3, wherein the second key is not a same value as the first key, the method further comprising:
retrieving data from the first storage device for the second query (Khakpour Fig. 7 discloses that step 775 retrieves the requested content from the origin (i.e. the first storage device) and step 780 passes the retrieved content to the user);
and inserting the second key into the first probabilistic data structure (Khakpour Fig. 7 discloses that in step 760 when the indices are not set in the previous state for the bit array, that the process sets the indices in the current state of the bit array in step 770 (i.e. inserting the second key in to the first probabilistic data structure)).
Regarding claim 9, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 1, wherein training the second probabilistic data structure comprises:
not using the second probabilistic data structure to respond to the second set of queries (Rostambadi col. 7 lines 39-46 recite once the low watermark is reached, queries for URLs will continue to be made against the primary bloom 40 filter, however insertions (for REJECTed URLs) will be made in both the primary bloom filter (342) and also a second bloom filter (512). The second bloom filter, when initialized (whether at 502 or at a later time, such as just prior to portion 512 of the process) is designated as non-primary (also referred to herein as "secondary" – i.e. not using the second data structure to respond to the second set of queries while the first data structure is still being used)).
Regarding claim 10, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 1, wherein the second probabilistic data structure does not include information that is set in the first probabilistic data structure for the first set of queries upon a start of the training (Rostambadi col. 6 lines 61-67 - col. 7 lines 1-3 recite at 504, an unclassified URL is received. As one example, an unclassified URL is received in response to client 104 requesting URL 402, as described above. At 506, a query is performed against the primary bloom filter (e.g., bloom filter 65 342) using the received unclassified URL (or a transformation/ portion of that URL, as described above and as applicable in various embodiments). In response to receiving a REJECT (also referred to as a "no match") response to the query, the URL is inserted into the primary bloom filter (but not the second bloom filter) at 508 (i.e. information for the first set of queries is set in the first data structure but not the second data structure)).
Regarding claim 11, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 1, wherein the information in the first probabilistic data structure and the second probabilistic data structure comprises a value in a position in the first probabilistic data structure and the second probabilistic data structure that represents a key that is gene rated from one or more parameters of the second set of queries (Khakpour para [0016] discloses that each hash function produces an index at a particular position of the bit array (i.e. each probabilistic data structure has a position for the value comprised of information from the query) and the collective set of produced indices and their corresponding positions in the bit array uniquely represent the content being requested (i.e. represents the key)).
Regarding claim 14, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 1, wherein after the first time period, the first probabilistic data structure is not used for the third set of queries (Rostambadi col. 7 lines 47-56 recite queries for URLs will continue to be made against the primary bloom filter, and insertions made to both the primary and secondary bloom filters (512), until a second false positive threshold (e.g., the high watermark) is reached. At that time (514), the secondary bloom filter (344 in this example) is designated as the primary bloom filter. The originally designated primary bloom filter (342), no longer used for queries or insertions, is deleted, re-initialized, etc., so that the resources it previously consumed can be recovered (i.e. the first data structure is not used for the third set of queries after the first time period ends). Col. 8 lines 3-7 recite in various embodiments, instead of using threshold accuracy values (e.g., 5% and 10%), threshold times are used (e.g., with the first threshold being the elapsing of one hour, and the second threshold being the elapsing of a second hour)).
Regarding claim 15, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 1, wherein accessing data in the second storage device is accessible faster than accessing data in the first storage device (Khakpour para [0119] discloses that the main memory 1110 (i.e. the second storage device) is a faster but smaller storage medium than solid state disk 1120 (i.e. the first storage device)).
Regarding claim 16, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 1, wherein the second storage device comprises local storage to the computing device and the first storage device comprises external storage to the computing device (Khakpour para [0065] discloses that the accelerated dissemination is achieved based on greater geographic proximity between the caching server (i.e. the second storage device which is local) and the requesting end user than between the origin (i.e. the first storage device which is external) and the requesting end user).
Claim 18 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 1. The only difference is that claim 18 requires a non-transitory computer-readable storage medium (Khakpour Fig. 3 discloses a computer readable storage medium 360). Therefore, claim 18 is rejected for the same reasons as claim 1.
Regarding claim 19, Khakpour teaches a method comprising:
during a first time period: receiving, by a computing device, a first query (Khakpour Fig. 7 and para [0093] disclose that the process 700 is performed when a content request is received);
generating, by the computing device, a first key for the first query based on parameters for the first query (Khakpour Fig. 7 and para [0093-0094] disclose that the process extracts (at 705) an identifier (i.e. identifies query parameters) for identifying the requested content from the request. Then (at 720) the extracted identifier is input in to the set of hashing functions (i.e. generates the key)); 
and inserting, by the computing device, the first key into a first probabilistic data structure (Khakpour Fig. 7 and para [0097] disclose that (at 770) the process sets the indices in the current state for the bit array (i.e. inserts the key into a probabilistic data structure));
during a time in the first time period: receiving a second query (Khakpour Fig. 7 and para [0093] disclose that the process 700 is performed when a content request (i.e. a second query) is received);
generating a second key for the second query based on parameters for the second query (Khakpour Fig. 7 and para [0093-0094] disclose that the process extracts (at 705) an identifier (i.e. identifies second query parameters) for identifying the requested content from the request, and then (at 720) the extracted identifier is input in to the set of hashing functions (i.e. generates the second key). This process is the same for the first and second queries up until step 730);
inserting the second key into the first probabilistic data structure when the second key has not already been inserted in the first probabilistic data structure (Khakpour Fig. 7 steps 730, 760, and 770-780 disclose how indices are set in the current state of the bit array (i.e. the first probabilistic data structure during the first time period));
and inserting the second key into a second probabilistic data structure when the second key has not already been inserted in the second probabilistic data structure (Khakpour Fig. 7 steps 730, 760, and 770-780 disclose how indices are set in the current state of the bit array (i.e. the second probabilistic data structure during the second time period))
and wherein the information in the first probabilistic data structure and the second probabilistic data structure is generated by inputting parameters for a query input a function to generate a key (para [0016] discloses that the caching server extracts from the content request an identifier (i.e. query parameters) for identifying the content being requested. The caching server uses the extracted identifier as input to each hash function of a set of hash functions. Fig. 4 and para. [0067] recite the process 400 begins when the caching server receives (at 410) a content request (i.e. a query) over the network interface. The content request may be encoded using any standard or proprietary messaging protocol. As one example, content requests may be encoded as Hyper Text Transfer Protocol (HTTP) GET requests. [0067] The process parses the content request to extract (at 415) an identifier that identifies the content being requested. Depending on the format of the content request, the identifier may be found in the header of the packet encapsulating the content request. The identifier may include a name for the content being request (i.e., filename). The identifier may alternatively or additionally include a full path for the content being request. The full path can include any fully qualified domain name, hyperlink, URL, or other path for the content being requested (i.e. parameters for the query). Para. [0069] recites when the requested content is found in cache, the process passes (at 430) the requested content from cache to the requesting end user. Otherwise, the process inputs (at 435) the extracted identifier into each hashing function of the set of hashing functions (i.e. the query parameters are input to a function in order to generate information to be stored in the probabilistic data structures)).
However, Khakpour does not explicitly teach wherein the first probabilistic data structure is used to determine whether to cache data from a database to a cache of the computing device during the first time period, wherein the second probabilistic data structure is used to determine whether to cache data from the database to the cache of the computing device during a second time period, wherein the first probabilistic data structure is used before the first time period ends and the second probabilistic data structure is not used before the first time period ends, and wherein the second probabilistic data structure is used starting in the second time period after the first time period ends.
Rostambadi teaches wherein the first probabilistic data structure is used to determine whether to cache data from a database to a cache of the computing device during the first time period (Rostambadi col. 6 lines 61-67 - col. 7 lines 1-3 recite at 504, an unclassified URL is received. As one example, an unclassified URL is received in response to client 104 requesting URL 402, as described above. At 506, a query is performed against the primary bloom filter (e.g., bloom filter 65 342) using the received unclassified URL (or a transformation/ portion of that URL, as described above and as applicable in various embodiments). In response to receiving a REJECT (also referred to as a "no match") response to the query, the URL is inserted into the primary bloom filter (but not the second bloom filter) at 508 (i.e. the first data structure is used during the first time period). Col. 8 lines 3-7 recite in various embodiments, instead of using threshold accuracy values (e.g., 5% and 10%), threshold times are used (e.g., with the first threshold being the elapsing of one hour, and the second threshold being the elapsing of a second hour)),
wherein the second probabilistic data structure is used to determine whether to cache data from the database to the cache of the computing device during a second time period (Rostambadi col. 7 lines 47-56 recite queries for URLs will continue to be made against the primary bloom filter, and insertions made to both the primary and secondary bloom filters (512), until a second false positive threshold (e.g., the high watermark) is reached. At that time (514), the secondary bloom filter (344 in this example) is designated as the primary bloom filter. The originally designated primary bloom filter (342), no longer used for queries or insertions, is deleted, re-initialized, etc., so that the resources it previously consumed can be recovered (i.e. the second data structure is used during the second time period)),
wherein the first probabilistic data structure is used before the first time period ends and the second probabilistic data structure is not used before the first time period ends (Rostambadi col. 6 lines 61-67 - col. 7 lines 1-3 recite at 504, an unclassified URL is received. As one example, an unclassified URL is received in response to client 104 requesting URL 402, as described above. At 506, a query is performed against the primary bloom filter (e.g., bloom filter 65 342) using the received unclassified URL (or a transformation/ portion of that URL, as described above and as applicable in various embodiments). In response to receiving a REJECT (also referred to as a "no match") response to the query, the URL is inserted into the primary bloom filter (but not the second bloom filter) at 508 (i.e. the first data structure is used during the first time period, but the second data structure is not used during the first time period)), 
and wherein the second probabilistic data structure is used starting in the second time period after the first time period ends and the first probabilistic data structure is discarded and not used after the first time period ends (Rostambadi col. 7 lines 47-56 recite queries for URLs will continue to be made against the primary bloom filter, and insertions made to both the primary and secondary bloom filters (512), until a second false positive threshold (e.g., the high watermark) is reached. At that time (514), the secondary bloom filter (344 in this example) is designated as the primary bloom filter. The originally designated primary bloom filter (342), no longer used for queries or insertions, is deleted, re-initialized, etc., so that the resources it previously consumed can be recovered (i.e. the first data structure is discarded and not used after the first time period ends, but the second data structure is used during the second time period). Col. 8 lines 3-7 recite in various embodiments, instead of using threshold accuracy values (e.g., 5% and 10%), threshold times are used (e.g., with the first threshold being the elapsing of one hour, and the second threshold being the elapsing of a second hour)).
However, the combination of Khakpour and Rostambadi does not explicitly teach wherein the first probabilistic data structure is a Count-min sketch.
Eydi teaches wherein the first probabilistic data structure is a Count-min sketch (fig. 1 and pg. 251 section 3 recites CMS (count-min sketch) records frequencies of elements and is most frequently used for the approximate heavy hitter, top k items, and similar problems for analyzing popularity. Count-Min Sketch is represented via 2D table with b rows and l columns and l hash functions. CMS has two operations: UPDATE(i) and ESTIMATE(i), the respective equivalents of insert and lookup, and they are performed as follows:
UPDATE(i) inserts the item pair ai into the sketch by hashing ai with the appropriate hash function in each row, and incrementing the appropriate slot by ci.
ESTIMATE(i) returns the estimated frequency of ai by taking the minimum of the values in the slots where UPDATE(i) for the item was performed (i.e. using a count-min sketch as a probabilistic data structure to keep count of access frequency)). 
See claim 1 for motivation to combine.
Regarding claim 20, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 19, 
wherein moving data for the second query from a first storage device to a second storage device when the second key has been inserted in the first probabilistic data structure (Khakpour Fig. 7 discloses that when the process indicates that the content has been requested before, it retrieves (at 740) the requested content from the origin and passes (at 745) the retrieved content from the origin to the requesting end user),
wherein the data is used to answer queries when a query that corresponds to the second key is received again (Khakpour Fig. 7 discloses that the process caches (at 750) the content to cache storage so that future requests for the same content can be satisfied from cache without accessing the origin), 
wherein the first storage device is not local to the computing device and the second storage device comprises cache memory local to the computing device (Khakpour para [0065] discloses that the accelerated dissemination is achieved based on greater geographic proximity between the caching server (i.e. the second storage device which is local) and the requesting end user than between the origin (i.e. the first storage device which is not local) and the requesting end user), the second storage device providing the computing device faster access to data than the first storage device (Khakpour para [0119] discloses that the main memory 1110 (i.e. the second storage device) is a faster but smaller storage medium than solid state disk 1120 (i.e. the first storage device)).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Khakpour (US 20130227051 A1, herein Khakpour) in view of Rostambadi et al (US 10003574B1, herein Rostambadi), in further view of Eydi et al (“Buffered Count-Min Sketch”, herein Eydi), in further view of Dickson (US 9,646,035 B1, herein Dickson).
Regarding claim 8, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 1, wherein training the second probabilistic data structure comprises:
starting the training of the second probabilistic data structure upon reaching the time (Khakpour para [0088] discloses an interval for the receiving N requests to cache content when performing N-hit caching that includes a current interval and a previous interval, where the interval (i.e. the training period) is represented by the current state of the bit array (i.e. the second probabilistic data structure) and the previous interval (i.e. the first time period) is represented by the previous state of the bit array (i.e. the first probabilistic data structure)).
The combination of Khakpour, Rostambadi and Eydi fails to explicitly teach determining when the time within the first time period occurs, the time being after the start of the first time period;
However, Dickson teaches:
determining when the time within the first time period occurs, the time being after the start of the first time period (Dickson col. 9, lines 16-20 disclose that the filter creation sub-module creates one or more sets of filters, each partially overlapping with the previous set (i.e. training the second probabilistic data structure at a time after the start of the first time period)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the filter creation sub-module from Dickson to schedule the state rolling and flushing from Khakpour (as modified by Rostambadi) so that the states of the bit array will explicitly overlap while rotating overtime. Overlapping these states will ensure that the previous state of the bit array is still retained in the current state of the bit array so that the information from the previous state can be used to determine that the particular item of content has been requested once before and need not be requested again (i.e., a third time) in order to cache the content.
Regarding claim 13, the combination of Khakpour, Rostambadi and Eydi teaches the method according to claim 1, further comprising:
training a third probabilistic data structure [while the second probabilistic data structure is being used] to determine whether queries for a fourth set of queries (Khakpour Fig. 7 and para [0098] disclose a future request for content (i.e. a fourth query)) are repeated, wherein information in the third probabilistic data structure is set for the fourth set of queries (Khakpour Fig. 6 and para [0090] disclose that after the start of the current interval, a request is received for the content (i.e. the fourth set of queries), and that the bit indices representing the content (i.e. the third probabilistic data structure) are compared against the previous state (i.e. the second probabilistic data structure) to determine if the content was requested at least once before);
and upon the end of the second time period, replacing the second probabilistic data structure with the third probabilistic data structure, wherein the third probabilistic data structure includes information that is set for the third set of queries to indicate the third set of queries have been received (Khakpour para [0024] discloses that when content is moved from a first caching tier to a second caching tier, the request counts for that content are moved from the first caching tier counting bloom filters to the second caching tier counting bloom filters. This process is iterative and will be the same for a second bloom filter and third bloom filter).
The combination of Khakpour, Rostambadi and Eydi fails to explicitly teach training a third probabilistic data structure while the second probabilistic data structure is being used to determine whether queries for a fourth set of queries.
Dickson teaches training a third probabilistic data structure while the second probabilistic data structure is being used to determine whether queries for a fourth set of queries (Dickson col. 9, lines 16-20 disclose that the filter creation sub-module creates one or more sets of filters, each partially overlapping with the previous set (i.e. training the second probabilistic data structure at a time after the start of the first time period)).
See claim 8 for motivation to combine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10642994 B1 (Allen et al) teaches using a probabilistic data structure to respond to a probabilistic data structure query based on inputting search parameters into a hash function.
US 8498995 B1 (Gond et al) teaches indexing event data into a probabilistic data structure using filtering parameters and a hash function.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.M.F./Examiner, Art Unit 2121               

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121